DETAILED ACTION
On November 2, 2021, the Office dismissed as MOOT Applicants’ Petition to Accept Unintentionally Delayed Priority Claim (filed April 26, 2021) since Applicants merely asked to change the status of the instant from “Divisional” to -- Continuation -- .  Since Applicants provided a corrected ADS, the patent family information was updated to reflect that the instant application 16/385,249 is a continuation of the parent application 15/119,124.
Therefore, the amendment to the Specification (of 04/26/2021) is formally accepted and entered into the record.
The Application Data Sheet (ADS) of April 26, 2021 is also formally accepted and entered into the record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since April 26, 2021, has been entered.
Current Status of 16/385,249
This Office Action is responsive to the amended claim-set of August 1, 2019.
Claims 1-13 have been examined on the merits.  Claims 1-3 are currently amended.  Claims 4-13 are new.
Priority
Applicants identify the instant application, Serial #:  16/385,249, filed 04/16/2019, and having 4 RCE-type filings therein, as a continuation of 15/119,124, filed 08/15/2016, now U.S. Patent #:  10,364,243, and having 2 RCE-type filings therein.  Application 15/119,124 is a national stage entry of PCT/EP2015/052351, International Filing Date: 02/05/2015, which claims foreign priority to European Patent Office application #:  14155372.7, filed 02/17/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Examiner has already made a determination that Applicants perfected foreign priority to February 17, 2014.  See page 3 of the Notice of Allowance of October 6, 2020.
Conclusion
Claims 1-13 are allowable as written for the reasons stated within paragraphs 10-14 of the 11/27/2019 Notice of Allowance.  This “Reasons For Allowance” is still valid 
Furthermore, the claims of the parent patent U.S. 10,364,243 B2 are patentably distinct to the instant claims.  Therefore, the parent patent U.S. 10,364,243 B2 is NOT a double patent reference against the instant claims.
A review of search results of genus formula (IIa) of base claim 1 (upon which all other claims depend) using the Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art references.  See the search summary entitled:  “SEARCH 6” (enclosed).  Furthermore, a review of said search results by inventor and assignee/owner name search did not retrieve any double patent or prior art references.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625